_.
                              ,:... ..,
                              :..     <;
                              :%iiF
                               ‘5....,.
                                    2’
      OFFICE   OF   THE   ATTORNEY        GENERAL   OF   TEXAS
                              AUSTIN




JiononbJo 11.C. Vobor
Toxu btbb   Board or habl        hulaor
IorvoodBuildlng
matla,  Toxbr




                                          part, bI f0110va1
                                          irlons of Se-t* Bill
                                          dent81 llaearr 0r bw
                                          la the stat. of Tsxu
                                          if for bny rmloa t&t
                                           vith the Texm 3kte
                                            or b&on kroh 1 of




                       b lloea8ro~sliornro bar baaa rurpeadwl
      for the above reaooa and ha ooatinuor to preotloe
      dentlrtrf,       lllop~l~, vho hr urisdlotlea? UUJ
      the       toxbr Stbto Board of Doak 1.Lrulaorr nroko
      thr rurpoadodllornrr oa thorn rouadrt Or does
      tha Cowthro          to ooarlot the 1foen~oe of lllrg~l
      pmotloo ilr#ttO
                                                                  646



Eoaonblo R. T. V&or,      hgo 2


            Art1010 555oa* V.raon’8    Aaaoktod Cl*11   Sktutrr
prorld*r,   la part, a8 follov8:
           ll. It rhll k the w     of all porroar
     aowlevfull~  quallflo4uidmga od la the
     pmotloe of dontlrtw  la tblr 8L to, or vho
      rh811 hmufkr   k llooa88dfor ruoh prsotloo
     by the Ikk   Board of Doakl~laon,       to bo
     nglrtorod l8 ruoh pnotltloaon vlth the State
     Bow4 of Doat. Smaiaorm 00 or befon Jboh
     lrt of -oh 881~~4~ roar. koh porroa 80 ng-
     lrtorlng rhll p8~ la oonaootionvlth ruoh UI-
     au81 ngirtntlan for tho rooolpther4mftor
     provldodfor, l f00of Ho0 ($5.00) Dollar8,
     muoh pa eat to b8 wdo to mid gt8to Bo8rd of
     Doakl Llaorm.      Rvow ponoa 80 nglrtoring
     ,8hll ii10 vlth 88ld Bow-d 8 vrltton 8ppllm-
     tloa rotting forth ruoh hots aa the Boati rar
     nQulm. . . . .
           #2. If say porroa nqulr8d to nglrtmr
     a8 a pnotltlonor     of doatlrtz7uador the pro-
     vlrloar honof, rhall fall or nfuro to 8pply
     for ruoh nglrtntloa      aad par ruoh fw oa or
     bofom Jkroh 18t of l8oh aalondar year, a8
     lwnlmboto     rot forth, hi8 llooaro to pnotloo
     doatlstq,    lssuod to him, rhll thonaftor    rtaad
     8u8poadod80 tht for thoroaftor la pnotlolag
     doatirtr7,   ho rkll bo rubjoot to UN poa8ltlor
     lmpoaod by kr upon say porsoa ualmfkll~ pmo-
     tiolng dentlrt~. ?rov1404,that       muoh llooa8o
     rh8llba ro-Sarkt8ddt4aytl.w uponvrlttoa
     ~ppll88tlenof tho holdor udo to mold Board
     vlth ruoh lnfonvtloa or f8otr vhleh th8 Borrd
      ma nQuln,
         y    lo o o mp a blo
                            yth
                              d po q ma t
                                        o fth a
      ma1181 r8glrtrrtloafoor in arroerm 8ad 8a 8d-
      dltloml roa of Flro (#5.00)Dolbrrr. , . . .'
      (sblp~818oum)
          Artiolo 748, Vomoa*r        Aaaoktod ?oa81 8t8tut.rpro-
vldor 48 follov8,
           %o pormoa rhll lxtrrot both or porrom
      8ay other oporatlon portalalng to dontlrtryor
HoaorrbloIt.T. Vobor,                   hgo 3


  - doakl rurgo~ for pa7 or for tho pwporo of
    ldvortirlng, lxhlbltla# or colllagl4 modlolao
    OX'inrtFUBOnt, ti$SS muoh pWSOX& Sh11 fiMt
    hvo oampll@d vlth tha protlmlonr of the lav
    N@diZ&      -  pF8OtlOO Of dU&iStl'J i!k thL8
    atat.,@
         Artlole 7520, Vomon’m                       A8aotat.U     row1 tktutor,
prOVidO8l8 fOllOV8t
                   'Soo.      4.      The Stat0Bawd ofD8at81Sxu-
           laws     S&11 bo, -4           It rb~ll ba tholr dutf, and
           they an ho-by luth o r lr to  wlnvoko, orsool
           OC maupeada4 11OWSO      or liOOa8O8 that B&y have
           booa lmmuod by ruoh Bowl, If la tha oplnloa of
           4 maJorit   of ruoh Board, any ponoa or pw8onm
           to   VhOn      l liOui80     ha8   been   188U0d   by   Bald   bard
       .tOPZOOtiOO dUlti8tl’y %a this 8ktO, Sk11 hV0,
       oftor tho lrrumoo of ruoh 1Iooaa0, violateduq
       of th8 proP*lrloM of the 8trtut.rof th8 dtato
       Of %X&S X'WtitlIqto t& prrOtiO0      Of dOntlmt4
        in this dtito, or ly of tho protirioam    of Chapter
       7, Title 12 of tb ?onal Codo of the gt~te of
       Tuam, or 881~ uoadmoatm that   my horoaftor bo
       rudo thmnto. . . .
                   ‘sea.   If Bald Board Sh8ll asko clndoa-
                              5.
           tor u-g odor   88noolllagor *u*pu4ing uq
           liooaro or 1~OOQ808  a# honinrbovo   rorldod, the
           ~or~~o~fipor80zuwho80 llooa8o ah8P1 Iwo bran
                        md nroked or 8U8p01bdOd ~87, vlth-
           la thlrt7 t"
                      SO) da78 aftOr  tb rklng   &ad OatOr-
           lng of mu8b o r & otake
                                r ,a alppa81 to tb8 Dlmtrlat
           coUrt of the ooUat7 la VhlOh tbo all0 od off~a8o
           oooumed br flllmg UI lpproprlato pbtftloa for
           muoh pIl~O80~
          you vi11 ob8or?o that Art1010 45508, SUpl*L,Sp8Oif-
1Orllj SUbjOOtS8 wr8CUi f8iliXlg t0 pIr th# UlaU81 X'8gi8tNL-
tloa too to the "~MltiOS   irpO8Od br lav upoa say pemoa un-
hVi\lllJ          PMOtiCing           dUbtiSt~.'

                   Arti         748, SUpl'& prohibitstb   p?aOtiOO Of dUr-
tiStl7 %&SD                  8uoh 55OPScQ ShB11 flMt brv0 OOrgflOdvlth th.
Eono~bl8 It.2, Vokr,                    ?Sgo 4

 rovlmloamof tJm lm                   rsgulatin(           thr     pnotloo of doatimt~.~
iib
  ViOU817,              t0 .rJ
               th8 f8ihl’B       th8 UrnWl
                             hepro*1*1oa*
                                            X'O,(iStlWtiOll fH
                                            of ths l&v ngulat-
                                                                                                      i8
l fbiluro to Oomplfvlth
iIFg th0 pMOtiO0 Of dUiti8t       aad vlth 8Uoh fSilun thy
pnotloo of dontlstry la pro lbltoduul unl~vful.
                             1;

           Artlolo 7520; 800. h1 l~paa, ooafor8   oa the Btato
Boml of IkatSlbulaors      tho duty" to nvoko or wool ths
lioonss 'If In the oplaloa of l nmjo r lt of tho Board’ ths
liOMSO0 &S ViOhtOd         Of th8 pl'OV18I 001 Of tho SktUtOS
                           oh inO1UdO8,Of loUUMO~Art1010
                          it 18 slur th0 BUrd itSOlf do-


               'It 18, Of        OOUFSO,            VOll        SOttlOb       tbt     thS
       pnOtiO0 Of dOlLtiSt4,ntiting SS it                                         do08 t0 tho
       puuilo health 18 8UbJOOt t0 gOVOmOnk1                                        oon-
                 Tho    8tato         thonfors             &S     ths      povor to
       pMS&ibS         reasanablo              MgU&tlOaS                 for th8 gZUat-
       m    of llooamosto pnotloo       d~tlst~, snd ~7
       dolopk to ~a Sdainist~tlvo born%%%       or rgoaor
      ' tho Suthoritrto pus upoa tho qudlflortioau
        Of &p'JIliWltSaad  t0 gl’a.at  OF I'SfUSO~iSOa808,
       Lik8v180,the Ststr, -7,        for oaumo, nvoko muah
        ~1COIl8O8,lkd MT al80 dOlO&J4tO ut       fWOtlOa t0
        muoh board or l gOno~.' Fxsnolroo 1. Board of
       Doatd xxminorm (WV. App.) 149 8.U. (2) 619,
       error     l'.fUSti.

          FurthSmon, u%l la StrOagthof this,    7ou vi11 aoto
tit               mado in 8OOtioa 5, h'tiOl0 7520, SUplU, iOr
       pl'OV181Oli 18
en appeal to tho dimtriot oourt m    tha order nvoking or
OCUlOOlling      hi8   11OUlSOr

               &l ViSV   Of th@              fOPSgOingUld                 in UMVOF   t0        JOU’   QUO*-
tit&    70U    &x’s l’88mOtmlr                     adVim          th&t      thS Tmxrs
                                                                        Btati Bmnl
of Doakl Sxbmlaor~ERJ nvoko                            8 mumpo38o6liooaso for pno-
tiO%       dOnti8tFJ     111O(p117.

                                                                          Yours     tov     truly

                                                                 AWOlUXY-OFTKXA8